PER CURIAM.
Defendant appeals from a summary denial of his Rule 3.800(a) motion to correct illegal sentence. Defendant alleges that his prior juvenile adjudications cannot be used as predicate offenses. The State correctly points out that defendant’s motion is facially insufficient and was therefore properly denied. Weford v. State, 784 So.2d 1222, 1223 (Fla. 3d DCA 2001). The State’s response nevertheless requests that we reverse and remand for further proceedings. As we can find no error in the trial court’s ruling, we decline the State’s entreaty. We treat the State’s response as a confession of error, deny the confession of error and affirm.
Affirmed.